DETAILED ACTION
Claims 1-14 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The two non-patent literature documents numbered 14 and 15 in the information disclosure statements filed 12/28/2018 have only been evaluated based on the summary given in the specification as the original documents are not in English.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The failure sign detection unit, maintenance limit timing calculation unit, a maintenance timing calculation unit and maintenance timing output unit are interpreted under 35 U.S.C. 112(f) as computer hardware, as indicated in the specification.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing data to generate other data.  Note that some of the steps involved may also be interpreted as abstract mathematical processes, e.g. calculation.
Claim 1 recites a maintenance plan formulation device, i.e. a machine, which is a statutory category of invention.  The claim recites: 

a maintenance limit timing calculation unit that calculates a maintenance limit timing that indicates a limit of a maintenance timing of the apparatus with the abnormality thereof being detected; 
a maintenance timing calculation unit that calculates a maintenance timing of the apparatus based on the maintenance limit timing of the apparatus, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving detecting an abnormality based on acquired data, calculating a maintenance limit timing and a maintenance timing that may be performed in the human mind, or by a human using a pen and paper — note that humans are capable of making basic calculations and determining schedules.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. that the process is applied using a detection unit, maintenance limit timing calculation unit, a maintenance timing calculation unit and maintenance timing output unit that is a generic computer according to the specification (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C), acquiring a state of at least a monitoring target apparatus (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and outputting the maintenance timing (insignificant extra-solution activity of transmitting information, see MPEP 2106.05(d) II and MPEP 2106.05(g)) for display on a generic display (MPEP 2106.05(a)) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.

Claim 2 recites generating a maintenance grace period having a starting point set to a time when the abnormality of the apparatus is detected by the failure sign detection unit and an end point set to the maintenance limit timing, and wherein the maintenance timing calculation unit sets the maintenance timing of the apparatus to a preset time within the maintenance grace period, i.e. the mental process of deciding upon a specific schedule. Thus this claim recites an abstract idea.
Claim 3 recites calculating a maintenance timing common to two pieces of apparatus, which can also be performed mentally. Thus this claim recites an abstract idea.
Claim 4 recites calculating the maintenance limit timing based on a temporal transition after the abnormality of a state of the apparatus is detected and an acceptable value regarding the state of the apparatus, i.e. calculating a time based on data that may be performed mentally. Thus this claim recites an abstract idea.

Claim 6 recites that information includes a correlation between the yield of the product and a signal value representing the state of the apparatus, wherein, based on at least one of a kind, a location, and a cause of the detected abnormality of the apparatus, selectively logging abnormality information that corresponds to the at least one of a kind, a location, and a cause of the abnormality, and calculating an acceptable signal value corresponding to the acceptable value of a yield of the product with regard to the logged abnormality information selected and determining the acceptable signal value as the acceptable value regarding the state of the apparatus, i.e. that information comprises an abstract relationship, storing information based on criteria and performing a calculation that constitutes a mental process that may be performed in the human mind, or by a human using a pen and paper.  Thus this claim recites an abstract idea.
Claim 7 merely determining the maintenance limit timing based on a temporal transition, the temporal transition being predicted based on production plan information about the product, production of which the apparatus with the abnormality thereof being detected is involved in and actual production information on the product, and the acceptable value regarding the state of the apparatus, i.e. a mental process of determining a time based on abstract information. Thus this claim recites an abstract idea.

Claim 9 recites calculating the maintenance timing of the apparatus based on, in addition to the maintenance limit timing of the apparatus and a maintenance limit timing for a different abnormality detected in the apparatus, at least one of the maintenance limit timing of at least one other monitoring target apparatus, a non-operating period, and a production stage replacement period, i.e. a mental process of determining/calculating a time based on abstract information. Thus this claim recites an abstract idea.
Claim 10 recites detects the abnormality of the apparatus based on information acquired by at least one sensor, i.e. a mental process of determining an abnormality based on information.  The additional elements: current sensor that acquires a power supply current of the apparatus, a vibration sensor that detects a vibration of the apparatus, and an image sensor that acquires image information about the apparatus are well-understood, routine, conventional (see 0002-0003 of the instant specification) and are not considered significantly more. Thus this claim recites an abstract idea.
Claim 11 recites detecting an abnormality by comparing a feature amount of the power supply current waveform with a preset threshold (mental process).  The additional elements: acquiring a power supply current 6PRELIMINARY AMENDMENTAttorney Docket No.: Q244263 Appln. No.: Not Yet Assignedwaveform of the apparatus are well-understood, routine, conventional (see 0002-0003 of the instant specification) and are not considered significantly more.  Thus this claim recites an abstract idea.

Claim 13 recites a maintenance plan formulation method, i.e. a process, which is a statutory category of invention.  However, this claims recites a mental process and is rejected, mutatis mutandis, under the same rationale as claim 1.
Claim 14 recites a non-transitory computer readable medium storing a program, i.e. an article of manufacture, which is a statutory category of invention.  However, this claims recites a mental process (performed by the program) and is rejected, mutatis mutandis, under the same rationale as claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the English translation of Doi et al. Japanese Patent Publication No. JP2005214631 (hereinafter Doi) in view of the Holt et al. U.S. Patent Publication No. 20120290104 (hereinafter Holt).
Regarding claim 1, Doi teaches a maintenance plan formulation device [0034 — condition monitoring and maintenance device 1…It is provided with a deterioration evaluation curve storage means 5 that stores the above, and a maintenance plan creation means 6 that predicts the 
a failure sign detection unit that acquires a state of at least a monitoring target apparatus and detects an abnormality indicating a sign that appears before a failure of the apparatus occurs [0037-0039 — a computer system 11 provided with a memory and an arithmetic unit (for example, a CPU)… This condition monitoring and maintenance device measures the vibration of the rolling bearing 2 of the actual machine by the vibration measuring device 3, and determines the state of the rolling bearing in three stages of "good", "caution", and "impossible" (s1) (failure). … in the simple diagnosis of the vibration measuring device 3 described above, when the state of the rolling bearing 2 changes from "good" to "caution", an abnormality of the rolling bearing 2 is detected; 0043 — In creating the maintenance plan, the time t3 when the rolling bearing condition becomes "impossible" (maintenance limit timing) is estimated by the simple diagnosis of the vibration measuring device 3 by the above-mentioned calculation (tEND-t2), and the time such as periodic inspection is taken into consideration. Create a maintenance plan so that a simple diagnosis can be performed a predetermined number of times before it becomes "impossible" (calculates a maintenance timing of the apparatus based on the maintenance limit timing of the apparatus)]; 
a maintenance limit timing calculation unit that calculates a maintenance limit timing that indicates a limit of a maintenance timing of the apparatus with the abnormality thereof being detected [0037 — a computer system 11 provided with a memory and an arithmetic unit (for example, a CPU); 0041 — measurement time point t2 after detecting the abnormality of the rolling bearing 2; 0043 — In creating the maintenance plan, the time t3 when the rolling bearing condition becomes "impossible" (maintenance limit timing) is estimated by the simple diagnosis 
a maintenance timing calculation unit that calculates a maintenance timing of the apparatus based on the maintenance limit timing of the apparatus [0037 — a computer system 11 provided with a memory and an arithmetic unit (for example, a CPU); 0041 — measurement time point t2 after detecting the abnormality of the rolling bearing 2; 0043 — In creating the maintenance plan, the time t3 when the rolling bearing condition becomes "impossible" (maintenance limit timing) is estimated by the simple diagnosis of the vibration measuring device 3 by the above-mentioned calculation (tEND-t2), and the time such as periodic inspection is taken into consideration. Create a maintenance plan so that a simple diagnosis can be performed a predetermined number of times before it becomes "impossible" (calculates a maintenance timing of the apparatus based on the maintenance limit timing of the apparatus); 0044 — condition monitoring and maintenance device 1 according to this embodiment creates a maintenance plan based on the period Td (Td = t3-t2) until the condition of the rolling bearing obtained by this is determined to require maintenance]; and 
an output unit that outputs the information to a display apparatus [0035 — a display unit 10 such as a display for displaying vibration data and status of rolling bearings.; 0037 — a computer system 11 provided with a memory and an arithmetic unit (for example, a CPU); 0048 — a warning is issued to the worker to perform a more precise vibration diagnosis by a precision vibration 
But Doi fails to clearly specify a maintenance timing output unit that outputs the maintenance timing to a display apparatus.
However, Holt teaches a maintenance timing output unit that outputs the maintenance timing to a display apparatus [0034-0035 —A display and interface system 60 may enable an operator to interact with the plant control system 58…   display and interface system 60 may provide visualizations showing scheduled actions for monitored processes, maintenance schedules…recommended maintenance schedules].
Doi and Holt are analogous art.  They relate to industrial maintenance systems, particularly turbine systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above maintenance device, as taught by Doi, by incorporating the above limitations, as taught by Holt.  
One of ordinary skill in the art would have been motivated to do this modification to make an operator aware of the maintenance schedule so that operations and maintenance may be improved, as taught by Holt [0034-0035, 0061]. 
Regarding claim 2, the combination of Doi and Holt teaches all the limitations of the base claims as outlined above.  

the maintenance timing calculation unit sets the maintenance timing of the apparatus to a preset time within the maintenance grace period [0041 — measurement time point t2 after detecting the abnormality of the rolling bearing 2; 0043 — In creating the maintenance plan, the time t3 when the rolling bearing condition becomes "impossible" (maintenance limit timing) is estimated by the simple diagnosis of the vibration measuring device 3 by the above-mentioned calculation (tEND-t2), and the time such as periodic inspection is taken into consideration. Create a maintenance plan so that a simple diagnosis can be performed a predetermined number of times before it becomes "impossible" (calculates a maintenance timing of the apparatus based on the maintenance limit timing of the apparatus); 0044 — condition monitoring and maintenance 
Regarding claim 4, the combination of Doi and Holt teaches all the limitations of the base claims as outlined above.  
Further, Doi teaches the maintenance limit timing calculation unit calculates the maintenance limit timing based on a temporal transition after the abnormality of a state of the apparatus is detected and an acceptable value regarding the state of the apparatus [0030-0031 — two different measurement time points are t1 and t2; 0041 — the maintenance plan creating means 6 has a measurement time point t1 and a vibration acceleration value G1 when the simple determination of the vibration measuring device 3 changes from "good" to "caution" (when an abnormality in the rolling bearing is detected). (= G0), the non-dimensionalized elapsed time indicating the vibration acceleration value G1 is m1, the measurement time point t2 after detecting the abnormality of the rolling bearing 2, the vibration acceleration value G2 at the measurement time point t2, and the vibration acceleration value G2. From the equations (6) and (7) stored in the deterioration evaluation curve storage means 5 based on the non-dimensionalized elapsed time shown as m2, the life tEND of the rolling bearing 2 and the remaining life of the rolling bearing 2 (tEND-) Calculate t2); 0042-0044 — condition monitoring and maintenance device 1 according to this embodiment uses the above-mentioned equations (6) and (7) of the deterioration evaluation curve, and as shown in FIG. 2, the state of the rolling bearing is changed from "good" to "caution" by a simple diagnosis. Predict the upward trend of vibration after changing to (s3)….The time when the rolling bearing condition becomes "impossible" in the simple diagnosis of the vibration measuring device 3 t3 is estimated by using the prediction line 
Regarding claim 10, the combination of Doi and Holt teaches all the limitations of the base claims as outlined above.  
Further, Doi teaches that the failure sign detection unit detects the abnormality of the apparatus based on information acquired by at least one sensor which is one of a current sensor that acquires a power supply current of the apparatus, a vibration sensor that detects a vibration of the apparatus, and an image sensor that acquires image information about the apparatus [0035 — vibration measuring device 3 has a sensor 7 attached to the rolling bearing of the actual machine, a measuring unit 8 for measuring the vibration of the rolling bearing 2 based on a signal from the sensor 7, and "good" and "caution" for the state of the rolling bearing].  
Regarding claim 13, Doi teaches a maintenance plan formulation method performed by a computer [0028 —According to this deterioration evaluation method, the test time can be shortened by the deterioration acceleration test, and the deterioration evaluation curve of the vibration acceleration is obtained as a continuous function of the dimensionless elapsed time; 0033-0034 — The condition monitoring and maintenance device according to the present invention utilizes such a method of predicting the remaining life of rolling bearings of an actual machine… 0034 — condition monitoring and maintenance device 1…It is provided with a deterioration evaluation curve storage means 5 that stores the above, and a maintenance plan 
acquiring a state of at least a monitoring target apparatus and detecting an abnormality indicating a sign that appears before a failure of the apparatus occurs [0038-0039 — This condition monitoring and maintenance device measures the vibration of the rolling bearing 2 of the actual machine by the vibration measuring device 3, and determines the state of the rolling bearing in three stages of "good", "caution", and "impossible" (s1) (failure). … in the simple diagnosis of the vibration measuring device 3 described above, when the state of the rolling bearing 2 changes from "good" to "caution", an abnormality of the rolling bearing 2 is detected; 0043 — In creating the maintenance plan, the time t3 when the rolling bearing condition becomes "impossible" (maintenance limit timing) is estimated by the simple diagnosis of the vibration measuring device 3 by the above-mentioned calculation (tEND-t2), and the time such as periodic inspection is taken into consideration. Create a maintenance plan so that a simple diagnosis can be performed a predetermined number of times before it becomes "impossible" (calculates a maintenance timing of the apparatus based on the maintenance limit timing of the apparatus)]; 
calculating a maintenance limit timing that indicates a limit of a maintenance timing of the apparatus with the abnormality thereof being detected [0041 — measurement time point t2 after detecting the abnormality of the rolling bearing 2; 0043 — In creating the maintenance plan, the time t3 when the rolling bearing condition becomes "impossible" (maintenance limit timing) is estimated by the simple diagnosis of the vibration measuring device 3 by the above-mentioned calculation (tEND-t2), and the time such as periodic inspection is taken into consideration. Create a maintenance plan so that a simple diagnosis can be performed a predetermined number 
calculating a maintenance timing of the apparatus based on the maintenance limit timing of the apparatus [0041 — measurement time point t2 after detecting the abnormality of the rolling bearing 2; 0043 — In creating the maintenance plan, the time t3 when the rolling bearing condition becomes "impossible" (maintenance limit timing) is estimated by the simple diagnosis of the vibration measuring device 3 by the above-mentioned calculation (tEND-t2), and the time such as periodic inspection is taken into consideration. Create a maintenance plan so that a simple diagnosis can be performed a predetermined number of times before it becomes "impossible" (calculates a maintenance timing of the apparatus based on the maintenance limit timing of the apparatus); 0044 — condition monitoring and maintenance device 1 according to this embodiment creates a maintenance plan based on the period Td (Td = t3-t2) until the condition of the rolling bearing obtained by this is determined to require maintenance]; and 
outputting the information to a display apparatus [0035 — a display unit 10 such as a display for displaying vibration data and status of rolling bearings; 0048 — a warning is issued to the worker to perform a more precise vibration diagnosis by a precision vibration diagnosis or the like. It is good to make it. The warning may be any one that conveys warning information to the operator, for example, by displaying it on a display].  
 But Doi fails to clearly specify outputting the maintenance timing to a display apparatus.

Doi and Holt are analogous art.  They relate to industrial maintenance systems, particularly turbine systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above maintenance device, as taught by Doi, by incorporating the above limitations, as taught by Holt.  
One of ordinary skill in the art would have been motivated to do this modification to make an operator aware of the maintenance schedule so that operations and maintenance may be improved, as taught by Holt [0034-0035, 0061]. 
Regarding claim 14,.
Claim(s) 3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Doi and Holt in view of Thulke U.S. Patent Publication No. 20120029892 (hereinafter Thulke).
Regarding claim 3, the combination of Doi and Holt teaches all the limitations of the base claims as outlined above.  
Further, Doi teaches the maintenance grace period calculated for the apparatus and the maintenance timing calculation unit calculates a maintenance timing for the apparatus [0041 — measurement time point t2 after detecting the abnormality of the rolling bearing 2; 0043 — In creating the maintenance plan, the time t3 when the rolling bearing condition becomes "impossible" (maintenance limit timing) is estimated by the simple diagnosis of the vibration measuring device 3 by the above-mentioned calculation (tEND-t2), and the time such as periodic inspection is taken into consideration. Create a maintenance plan so that a simple diagnosis can be performed a predetermined number of times before it becomes "impossible" (calculates a maintenance timing of the apparatus based on the maintenance limit timing of the apparatus); 0044 — condition monitoring and maintenance device 1 according to this embodiment creates a maintenance plan based on the period Td (Td = t3-t2) until the condition of the rolling bearing obtained by this is determined to require maintenance].
But Doi fails to clearly specify based on the maintenance period calculated for the apparatus and the maintenance period calculated for at least one other monitoring target apparatus, the maintenance timing calculation unit calculates a maintenance timing common to the apparatus and the at least one other monitoring target apparatus.

Doi, Holt and Thulke are analogous art.  They relate to industrial maintenance systems, particularly turbine systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above maintenance device, as taught by the combination of Doi and Holt, by incorporating the above limitations, as taught by Thulke.  
One of ordinary skill in the art would have been motivated to do this modification to reduce maintenance costs, as taught by Thulke [0142]. 
Regarding claim 8, the combination of Doi and Holt teaches all the limitations of the base claims as outlined above.  
Further, Doi teaches the maintenance timing calculation unit calculates the maintenance timing of the apparatus based on the maintenance limit timing of the apparatus [0041 — measurement time point t2 after detecting the abnormality of the rolling bearing 2; 0043 — In creating the maintenance plan, the time t3 when the rolling bearing condition becomes "impossible" 
But Doi fails to clearly specify the maintenance timing calculation unit calculates the maintenance timing of the apparatus based on maintenance timing of the apparatus, at least one of the maintenance timing of at least one other monitoring target apparatus, a non-operating period, and a production stage replacement period.
However, Thulke teaches the maintenance timing calculation unit calculates the maintenance timing of the apparatus based on maintenance timing of the apparatus, at least one of the maintenance timing of at least one other monitoring target apparatus, a non-operating period, and a production stage replacement period [0141-0142, Fig. 10 — a list of remaining expected life times of all submodules to be monitored is updated in block 2410. Accordingly, the expected life times of the submodules are known at any time during normal operation of the wind turbine and a maintenance or repair may be scheduled in time and even coordinated with a maintenance or a repair of other wind turbines of a wind farm. Accordingly, maintenance costs may be reduced.].
Doi, Holt and Thulke are analogous art.  They relate to industrial maintenance systems, particularly turbine systems.

One of ordinary skill in the art would have been motivated to do this modification to reduce maintenance costs, as taught by Thulke [0142]. 
Regarding claim 9, the combination of Doi and Holt teaches all the limitations of the base claims as outlined above.  
Further, Doi teaches the maintenance timing calculation unit calculates the maintenance timing of the apparatus based on the maintenance limit timing of the apparatus [0041 — measurement time point t2 after detecting the abnormality of the rolling bearing 2; 0043 — In creating the maintenance plan, the time t3 when the rolling bearing condition becomes "impossible" (maintenance limit timing) is estimated by the simple diagnosis of the vibration measuring device 3 by the above-mentioned calculation (tEND-t2), and the time such as periodic inspection is taken into consideration. Create a maintenance plan so that a simple diagnosis can be performed a predetermined number of times before it becomes "impossible" (calculates a maintenance timing of the apparatus based on the maintenance limit timing of the apparatus); 0044 — condition monitoring and maintenance device 1 according to this embodiment creates a maintenance plan based on the period Td (Td = t3-t2) until the condition of the rolling bearing obtained by this is determined to require maintenance].
But the combination of Doi and Holt fails to clearly specify that a failure sign detection unit acquires a power supply current waveform of the apparatus to detect an abnormality by comparing a feature amount of the power supply current waveform with a preset threshold

Doi, Holt and Thulke are analogous art.  They relate to industrial maintenance systems, particularly turbine systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above maintenance device, as taught by the combination of Doi and Holt, by incorporating the above limitations, as taught by Thulke.  
. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Doi and Holt in view of the English translation of Shimizu et al. Japanese Patent Publication No. JP2001157456 (hereinafter Shimizu).
Regarding claim 11, the combination of Doi and Holt teaches all the limitations of the base claims as outlined above.  
Further, Doi teaches the failure sign detection unit acquires data of the apparatus to detect an abnormality [0041 — measurement time point t2 after detecting the abnormality of the rolling bearing 2; 0043 — In creating the maintenance plan, the time t3 when the rolling bearing condition becomes "impossible" (maintenance limit timing) is estimated by the simple diagnosis of the vibration measuring device 3 by the above-mentioned calculation (tEND-t2), and the time such as periodic inspection is taken into consideration. Create a maintenance plan so that a simple diagnosis can be performed a predetermined number of times before it becomes "impossible" (calculates a maintenance timing of the apparatus based on the maintenance limit timing of the apparatus); 0044 — condition monitoring and maintenance device 1 according to this embodiment creates a maintenance plan based on the period Td (Td = t3-t2) until the condition of the rolling bearing obtained by this is determined to require maintenance].
But the combination of Doi and Holt fails to clearly specify that a failure sign detection unit acquires a power supply current waveform of the apparatus to detect an abnormality by comparing a feature amount of the power supply current waveform with a preset threshold

Doi, Holt and Shimizu are analogous art.  They relate to industrial maintenance systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known power supply detection unit of Shimizu for the failure sign detection unit of Doi and Holt to obtain the predictable result of a power supply maintenance device able to detect abnormalities based on current waveforms.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reuhman-Huisken et al. U.S. Patent Publication No. 20070002295, which discloses a system and method of monitoring and/or diagnosing tool performance in real-time for system degradation and that degradation may be correlated to product yield indicator.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119